Citation Nr: 1815160	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  08-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for non-ischemic cardiomyopathy, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an increased rating for peripheral neuropathy of the upper right extremity, currently rated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In December 2008 the Veteran testified before a Decision Review Officer (DRO).  In March 2010 the Veteran testified at a Travel Board hearing before a Veterans Law Judge that subsequently left the Board.  Copies of both transcripts are of record. 

In a March 2011 decision, the Board, in relevant part, remanded the appeal for further development.  

In March 2015 the Veteran testified at a Travel Board hearing before the undersigned and a copy of the transcript is of record.  

In an August 2015 decision, the Board, in relevant part, remanded the appeal for further development.  

Finally, the Board again notes that the Veteran's claim for TDIU was denied in February 2009 and the Veteran did not file a notice of disagreement with that decision.  Thereafter, however, the Veteran continued to contend that he is unemployable due to service connected disabilities. Accordingly, the Board assumed jurisdiction over the issue of entitlement to a TDIU in light of Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, the Board is cognizant of VA Fast Letter 13-13 which provides that if the Veteran has filed a Notice of Disagreement regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case, or Supplemental Statement of the Case must be issued.


FINDINGS OF FACT

1.  The Veteran's heart disability did not manifest during or as a result of active military service; and is not etiologically related to his service-connected diabetes.  

2.  For the entire appeal period, the Veteran's peripheral neuropathy of the right upper extremity was manifested by mild incomplete paralysis of the median nerve.

3.  The Veteran's service connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.6, 4.7, 4.120, 4.123, 4.124a, Diagnostic Code 8515 (2017).

3.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5110(a), (b) (2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by way of May 2007 and April 2010 letters.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

Service Connection 

The Veteran contends that his heart disability is secondary to his service-connected diabetes mellitus.  See May 2008 notice of disagreement, December 2008 DRO hearing; see also March 2010 Board hearing and March 2015 Board hearing.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has a current diagnosis of non-ischemic heart cardiomyopathy as evidenced by the November 2007 VA examination.  Additionally, the Veteran was granted service connection for diabetes mellitus in a June 2005 rating decision.  As such, the Veteran's claim turns on whether his diagnosed heart disability is related to his service-connected diabetes mellitus.  

In this regards, VA and private treatment records show that the Veteran was noted as having congestive heart failure.  There is no etiological opinion contained in the treatment records.

The November 2007 VA examiner concluded that in the absence of significant coronary artery disease per catheterization it would require mere speculation to state that his "CHF/non ischemic cardiomyopathy" is due to his three year history of diabetes.

On his May 2008 notice of disagreement the Veteran reported that his congestive heart failure was not present until after his diabetes.  

At the December 2008 DRO hearing, the Veteran reported that he was diagnosed with diabetes in October 2002 and the heart condition in 2005.  

On his March 2009 VA Form 9 the Veteran asserted that he did not have heart problems until he was diagnosed with diabetes.  

At the March 2010 Board hearing, the Veteran's wife testified that a doctor at Tulane hospital told her that his heart condition was directly related to his diabetes.  

In an April 2016 VA addendum opinion, the examiner stated that the Veteran's non-ischemic cardiomyopathy has been relatively stable with an EF of approximately 40 percent.  The examiner noted that the Veteran had a slight increase in shortness of breath in early 2014 and was treated by his cardiologist for slight worsening of the CHF.  The examiner noted that studies at the time included echocardiography, nuclear stress testing and CT calcium score.  The examiner noted that the EF was stable at approximately 40 percent.  The examiner noted that the myocardial perfusion scan showed no ischemic changes and his cardiac calcium score was low at 25, indicating low level plaque.  The examiner noted that the Veteran's BP has been under control and there is no evidence of renal failure.  The examiner stated that therefore, he could find no evidence the Veteran's service-connected type II diabetes has aggravated his non-ischemic cardiomyopathy beyond its normal progression.  The examiner stated that the Veteran's condition is basically stable.  

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for a heart disability.  

In this regards, the Board finds the November 2007 and April 2016 VA opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions are shown to be based on review of the Veteran's records and are supported by a sufficient rationale as to why it would require resorting to speculation to determine if the Veteran's diabetes caused his heart condition and as to why the Veteran's diabetes did not aggravate the Veteran's heart condition.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Furthermore, there is no competing medical opinion of record.  Thus the Board finds the November 2007 and April 2016 opinions to be dispositive of the nexus issue in this case.  

The Board acknowledges the Veteran's wife assertions that a private doctor told her that the Veteran's heart condition was related to his diabetes.  However, there is no such opinion or statement in the medical evidence of record.  Therefore, the Board places more probative value on the November 2007 and April 2016 VA opinions.  

The Board acknowledges the lay assertions of record that the Veteran's heart disability is related to his service-connected diabetes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the nature and etiology of non-ischemic cardiomyopathy falls outside the realm of common knowledge of a lay person.  In this regard, while the lay witnesses are competent to report their observations and the Veteran's symptoms, any opinion regarding whether his heart condition is secondary to his diabetes requires medical expertise that the lay witnesses of record have not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the lay assertions that the Veteran's heart disability is secondary to his service-connected diabetes.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's peripheral neuropathy of the right upper extremity/carpal tunnel syndrome is rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8515, for paralysis of the median nerve.  The Board notes that the evidence of record reveals that the Veteran is right-handed.  Under diagnostic code8515, a 10 percent rating is warranted for mild incomplete paralysis of the major extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the major extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the major extremity.  A 70 percent rating is warranted for complete paralysis of the major extremity.  Complete paralysis of the median nerve includes the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of wrist weakened; pain with trophic disturbances. 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.124a (2017).  

"Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, paragraph immediately preceding DC 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.  Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2012).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id.  at 798.  Severe is generally defined as "of a great degree: serious."  Id. at 1140.

Historically, in a July 2005 rating decision, the RO granted service connection for peripheral neuropathy of the right upper extremity and assigned a 10 percent rating.  

The Veteran filed a claim for increase in April 2006.  He reported that his right arm goes to sleep several times a day and at night.  
A February 2007 VA treatment record shows that the Veteran reported numbness and tingling when he uses his hands.  

The Veteran was afforded a VA examination in April 2007.  The Veteran reported that he has numbness in the hands when he paints or drives and wakes up with numbness, pain and paresthesia.  He reported trouble with buttons and laces and that he does not cut meat.  Motor strength was 5/5 with normal tone, bulk, dexterity, and coordination.  Sensory was intact to fine touch, vibration and position.  Temperature sense was decreased on the right.  Reflexes were 2+.  

The Veteran was afforded a VA examination in April 2008.  He reported trouble driving in that his hands get numb on the wheel.  He reported he had similar problems with prolonged manual activity.  The Veteran reported that he had no trouble with buttons, laces, and cutting meat at the dinner table.   Motor strength was 5/5 with normal tone, bulk, dexterity and coordination.   Sensory was intact to fine touch and position.  Reflexes were 2+.  

On his May 2008 notice of disagreement the Veteran reported that he is unable to hold onto any item in his hand for longer than five to ten minutes.  He reported that he ends up dropping screwdrivers and forks and anything he tries to hold on to.  He reported that when he drives his hands bother him holding the steering wheel.  He reported that driving from his home to the nearest city, approximately 30 minutes away, leads to his hand being numb.  

At the December 2008 DRO hearing the Veteran reported problems holding his paint brush and the Veteran's wife reported that the Veteran has trouble using wrenches and paint brushes and anything that requires control.  

On his March 2009 VA Form 9 the Veteran reported that he does not have the grip in his hand for normal everyday functions.  The Veteran reported that he left his job because his hands and fingers went numb.  

The Veteran was afforded a VA examination in August 2009.  Motor strength was 5/5 with normal tone, bulk, dexterity, and coordination.  Sensory was intact to fine touch, vibration and position.  Temperature sense was decreased on the right.  Reflexes were 2+.  

At the March 2010 Board hearing the Veteran testified that he is not able to hold anything for a period of time.  The Veteran reported that he has started to do more task with his left hand.  

The Veteran was afforded a VA peripheral neuropathy examination in August 2013.  It was noted that the Veteran is right hand dominant.  The Veteran had mild constant pain, paresthesia and/or numbness in the right upper extremity.  The Veteran did not have intermittent pain.  The Veteran's muscle strength was normal.  The Veteran's deep tendon reflexes were 2+, or normal.  The Veteran's light touch was decreased in the hand/fingers and normal in the shoulder area and inner/outer forearm.  Position sense, vibration sensation and cold sensation were normal.  The Veteran did not have muscle atrophy.  The Veteran had trophic changes in the bilateral lower extremities only.  The examiner concluded that the Veteran had mild incomplete paralysis of the median nerve.  The examiner noted that the Veteran also had Dupuyten's nodules in the bilateral hands as manifested by thickening and fibrosis of palmar aponeurosis which can be seen in persons with diabetes; however, no weakness was appreciated on examination.  

At the May 2015 Board hearing the Veteran reported that he has problems buttoning shirts.  The Veteran's wife reported that the Veteran will cut himself and not realize it.  The Veteran reported that he has trouble eating and has to drive with his left hand.  

An October 2015 private treatment record shows that the Veteran's right upper extremity reflexes were biceps 1+, triceps trace and no Hoffman's reflex.  

Another October 2015 private treatment record shows that the Veteran's right upper extremity reflexes were biceps 2+, triceps 2+, brachioradialis 2+ and no Hoffman's reflex.  

A November 2015 private treatment record shows that the Veteran's right upper extremity reflexes were biceps 3+, triceps 2+, brachioradialis 2+ and no Hoffman's reflex.  

Another November 2015 private treatment record shows that motor examination revealed weakness present and muscle strength was 4/5 and 3/5.  

A December 2015 private treatment record shows that the Veteran's right upper extremity reflexes were biceps 3+, triceps 2+, brachioradialis 2+ and no Hoffman's reflex.  

A January 2016 private treatment record shows that the Veteran's right upper extremity reflexes were biceps 2+, triceps 2+, brachioradialis 2+ and no Hoffman's reflex.  

In a March 2016 VA addendum opinion, the examiner noted that Dupytren's contracture is caused by fibrosis of the palmar aponeurosis.  The examiner explained that there are no neurological manifestations.  The examiner noted that there may be limitation in ROM due to mechanical issues.  The examiner explained that in some instances the contracture may be painful in latter stages but the Veteran's was not advanced to the point this might be expected.  The examiner explained that median nerve compression does not cause fibrosis of the palmar aponeurosis so it is not causative.  The examiner noted that it can be seen in heavy drinkers.  The examiner concluded that the Veteran should not be service-connected for carpal tunnel syndrome, and even if he remains so, it has no bearing on the Dupuytren's nodules and would not be expected to aggravate or be aggravated by it.  

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted.

For the entire appeal period the Veteran has had symptoms of numbness, tingling, pain, problems with prolonged manual activity, problems with grip, weakness, decreased temperature sense and decreased light touch sense.  Again, the Board notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In this regards, the Veteran has otherwise been noted as having normal bulk, tone, dexterity and coordination.  Sensory sensation was noted as intact and reflex examination was noted as 1+ or 2+, and no  Hoffman's reflex.  Position sense and vibration sense were noted as normal.  There was mild weakness and no muscle atrophy or trophic changes of the right upper extremity.  Additionally, the August 2013 VA examiner concluded that the Veteran had mild incomplete paralysis of the median nerve.  As such, the Board finds that the Veteran's symptoms do not more closely approximate the criteria contemplated for moderate incomplete paralysis.

The Board has carefully reviewed and considered the Veteran's and other lay statements regarding the severity of his service-connected peripheral neuropathy of the right upper extremity.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has also considered whether staged ratings are appropriate; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regards to these claims.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, supra.

TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran is currently service-connected for bilateral hearing loss, rated as 30 percent prior to August 17, 2017, and 90 percent thereafter; PTSD, rated as 70 percent; type II diabetes rated as 20 percent; peripheral neuropathy of the left upper extremity, rated as 10 percent; peripheral neuropathy of the right upper extremity, rated as 10 percent; peripheral neuropathy of the left lower extremity, rated as 10 percent; peripheral neuropathy of the right lower extremity, rated as 10 percent; tinnitus rated as 10 percent and erectile dysfunction rated as noncompensable.  The Veteran's combined rating was 90 percent effective December 21, 2005, and 100 percent effective August 17, 2017.  Therefore, the Veteran meets the criteria for a schedular TDIU and the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

On his January 2008 TDIU application the Veteran reported that he is unable to work due to his diabetic neuropathy.  He reported that he last worked full time in December 2006 as a computer tech.  He reported that he is not able to use his hands to perform a job because of neuropathy.  The Veteran reported finishing high school and two years of technical college.  

An April 2008 VA examiner concluded that the Veteran's mild sensory deficits would not materially affect occupational activity.  

A November 2008 VA examiner concluded that the Veteran was unemployed due to physical reasons.  The examiner concluded that the Veteran's PTSD symptoms were not sufficient to cause individual unemployability.  

A December 2008 response from the Veteran's former employer shows that the Veteran last worked in December 2005 as a field service rep tech.  It was noted that the Veteran resigned for another position.  

At the March 2010 hearing the Veteran testified he quit his job because he was dropping the computers due to his hands.  

The Veteran was afforded a VA peripheral neuropathy examination in August 2013.  The examiner concluded that the Veteran's peripheral did not impact his ability to work.  

On his February 2016 TDIU application the Veteran reported that he last worked in December 2005.  The Veteran reported that he was unable to work due to his combined service-connected disabilities.  

In a February 2016 statement, the Veteran reported that his service-connected conditions prevent him from being able to do anything he was trained to do with computers.  The Veteran reported that the PTSD does not allow him to be around people, take instruction, or remember tasks.  He reported that his hearing has gotten worse and wearing hearing aids increases the annoying ringing in his ear.  He reported that the peripheral neuropathy in his upper extremities prevents him from holding things in his hands with a firm grip, work on laptop computers which his job required, or work with small screws that are in the computers.  He reported that he started to drop the laptop which is why he had to leave his last job.  He reported that the peripheral neuropathy in his feet causes him to stumble and fall.  He reported that he had fallen at least once a month in the prior 12 months.  The Veteran reported that his diabetes requires him to take periodic breaks from his job to eat something to try to prevent his sugar level from dropping too low.  

The Veteran was afforded a VA social work and industrial survey examination in March 2016.  The examiner noted that the Veteran's occupation was computer technician.  The Veteran reported that he completed the 12th grade and took over one year of computer classes.  The Veteran reported that after service he worked as a carpenter for about a month.  He then worked in a factory for 20 years.  The Veteran reported that he then worked in truck driving sales for a year.  The Veteran reported he then worked as a computer technician for 10 years.  He reported that he did well until he started dropping things again.  The Veteran reported he left this job in about 2005.  The Veteran reported that he could not continue to work due to constantly dropping things which had become worse.  The Veteran reported that no accommodations were made regarding his problem of dropping things.  The examiner noted that the Veteran is also service-connected for PTSD and endorses several symptoms, to include isolation, spending a large amount of time in his tool shed, easily agitated and not comfortable discussing his war experiences and depression.

A March 2016 VA opinion concluded that the Veteran's symptoms of PTSD, including recurrent memories and dreams of Vietnam combat, psychological distress when exposed to situations reminding him of combat, avoidance of such situations, social detachment, insomnia, irritability, decreased concentration, hypervigilance and exaggerated startle response would cause intermittent impairment of his ability to relate to co-workers, receive supervision, maintain concentration sufficient for occupational tasks, adapt to changes at work and adhere to a typical work schedule.  

The Veteran was afforded a VA hearing examination in September 2017.  The examiner noted that the Veteran's hearing loss impacts the Veteran's ability to work in that he has trouble understanding people in all situations.  The examiner concluded that the Veteran's tinnitus did not impact his ability to work.  

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this case, when considering the Veteran's education, prior work experience, and combination of physical and mental limitations due to his service-connected bilateral hearing loss, PTSD, diabetes and peripheral neuropathy of the bilateral upper and lower extremities, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities combined would prevent him from performing both manual and sedentary labor.  The Board therefore resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted prior to August 17, 2017.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Accordingly, the appeal is granted.


(CONTINUED ON NEXT PAGE)











ORDER

Entitlement to service connection for non-ischemic cardiomyopathy is denied.  

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the upper right extremity is denied.  

Entitlement to a TDIU is granted prior to August 17, 2017, subject to the laws and regulations governing the award of monetary benefits.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


